Title: To Benjamin Franklin from Cabaret, 21 June 1782
From: Cabaret, ——
To: Franklin, Benjamin


Ce 21 juin 1782
Jay Lhonneur de repondre a vos ordres aiant celuy de Vous observer quil faut pour L’Execution Suivant Votre Model de tres grand papier pour Remplir L’infolio et pour Le grand in 4to il faut prendre de L’infolio Reduit par Les bouts pour former la Largeur.
Je joins a la presente 2 feuilles du papier quil faut prendre Pour Suivre Votre model.
D’après Votre definition L’Execution en sera prompte.
Jay Lhonneur d’Etre en attendant vos ordres avec Le respect le plus profond Votre tres humble et tres obeissant serviteur./.
Cabaret
 
Notation: Cabaret 21. Juin 1782.
